12 F.3d 1102
73 A.F.T.R.2d 94-783
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.William B. McGARVIN, Appellant,v.UNITED STATES OF AMERICA, Appellee.
No. 93-2890.
United States Court of Appeals,Eighth Circuit.
Submitted:  December 27, 1993.Filed:  December 29, 1993.

Before FAGG, BOWMAN, and LOKEN, Circuit Judges.
PER CURIAM.


1
William McGarvin appeals the district court's1 order dismissing without prejudice his action against the Internal Revenue Service (IRS) under 26 U.S.C. Sec. 7433 (1988), and the denial of his motion for reconsideration.  We affirm.


2
The district court dismissed McGarvin's action for failure to exhaust administrative remedies on March 9, 1993.  McGarvin filed an administrative claim with the IRS and a "Motion For Reconsideration Of Dismissal Order" with the district court on April 8, 1993.  The district court denied the motion on June 2, 1993.  McGarvin appealed both orders on July 2, 1993.


3
Construing McGarvin's motion to reconsider as a motion under Fed.  R. Civ. P. 59(e), it was untimely.  Therefore, he did not timely appeal the district court's March 9 dismissal order, and we have no jurisdiction to review that order.  See Fox v. Brewer, 629 F.2d 177 (8th Cir. 1980).


4
Though denial of a postjudgment motion under Fed.  R. Civ. P. 60(b) is appealable, McGarvin failed to state any ground for relief under Rule 60(b).  We do not favor recasting postjudgment motions as Rule 60 motions to extend the time for appeal.   See Wilson v. Runyon, 981 F.2d 987, 989 (8th Cir. 1992) (per curiam), cert. denied, 113 S. Ct. 2968 (1993).  However, even if we liberally construe McGarvin's pro se motion to reconsider as a Rule 60(b) motion based upon newly-discovered evidence (his filing of a postjudgment administrative claim with the IRS), the district court did not abuse its discretion in declining to reconsider its prior dismissal without prejudice on this ground.


5
The judgment of the district court is affirmed.



1
 The HONORABLE JEAN C. HAMILTON, United States District Judge for the Eastern District of Missouri